UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
FOR THE DISTRICT OF ST. THOMAS AND ST. JOHN

ROSEANNIE CUFFY, )
)
Plaintiff, ) CIVIL NO. STT-19-CV-99
)
Vv. ) (V.I. Super. Ct. St. Thomas/St. John
) Civ. No. ST-19-cv-502)
BANK OF NOVA SCOTIA )
ASCENDANCY, USVI, LLC, and )
JOHN-DOE INSURANCE CO., )
)
Defendants. )
)

 

STIPULATION FOR DISMISSAL WITH PREJUDICE
COMES NOW, Plaintiff Roseannie Cuffy and Defendants Bank of Nova Scotia and
Ascendancy USVI LLC, (“Defendants”), by and through undersigned counsel, and hereby give
notice to the Court that they have resolved all claims and issues in this case, such that this case
may be dismissed with prejudice, pursuant to FED. R. Civ. P. 41(a)(1)(ii), with each party to bear

their own costs and fees. A proposed order is enclosed herein for the Court’s convenience.

Respectfully submitted,

LAW OFFICE E RIVERS

Clive Rivers-Esq-——

V.I. Bar No. 473

Law Office of Clive Rivers
8000 Nisky Center, Suite 23
St. Thomas, VI 00802

Tel: (340) 776-4666

Email: ccrivers64@gmail.com

 

Attorney for Plaintiff
Cuffy v. Bank of Nova Scotia, et al.
Civil No. STT-19-CV-99

Stipulation of Dismissal with Prejudice
Page 2

Dated: G / 3 , 2020

DUDLEY RICH LLP

BY: an

Malorie Winne DiazV-I- Bar No. R2049
Carol A. Rich, Esq., VI Bar No. 171
5194 Dronningens Gade, Suite 3

St. Thomas, Virgin Islands 00802
Telephone: (340) 776-7474

Email: mdiaz@dudleylaw.com
Email: crich@dudleylaw.com

Counsel for Defendants
UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
FOR THE DISTRICT OF ST. THOMAS AND ST. JOHN

 

ROSEANNIE CUFFY, )
)
Plaintiff, ) CIVIL NO. STT-19-CV-99
)
Vv. ) (V.I. Super. Ct. St. Thomas/St. John
) Civ. No. ST-19-cv-502)
BANK OF NOVA SCOTIA )
ASCENDANCY, USVI, LLC, and )
JOHN-DOE INSURANCE CO., )
)
Defendants. )
)
ORDER

BEFORE THE COURT is a Stipulation for Dismissal of all remaining claims, with
prejudice, executed by all parties, pursuant to FED. R. CIv. P. 41(a)(1)(ii). The parties shall bear
their own costs and fees with respect to all claims.

The Court, being advised in the premises, it is hereby

ORDERED that the Parties’ stipulated request is GRANTED, and it is further

ORDERED that all remaining claims are hereby DISMISSED WITH PREJUDICE,
with each party to bear their own costs and fees; and it is further

ORDERED that copies of this Order shall be distributed to the parties’ counsel of record.

DATED:

 

United States Magistrate Judge
ATTEST:

GLENDA L. LAKE, ESQUIRE
Clerk of Court

By:

 

Deputy Clerk
